Title: From John Adams to Benjamin Rush, 11 February 1810
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Feb 11. 1810

Thanks for yours of the first and the two Packetts. Who are they who furnish the Aurora with Such an infinite quantity and Variety of Compositions? There must be many hands, of no small Capacity or Information. In one you Sent me before, there was an Anecdote of a Plan of Washington to attack Philadelphia which was communicated to General How by a Person in his Confidence. The Narrator affirms he was intimate with Washington and daily at his Quarters. I have a Curiosity to know who this Old Man may be. I can think of no human Being, who can Support the Pretension.
Your Letter is so grave a Mixture of Religion and Politicks, that I wish I had Eyes Fingers and Time to write you an answer to it of a mile long.
You will “patiently submit to our Rulers, let them do what they will.” Not So Tittle Toss i—No factious opposition for me. No lying down of Government for me. But if our Government will substitute Virginia Fence for the Wooden Walls of Columbia as our Friend Jefferson did, I will not applaud. I will disapprove and modestly complain: and I cannot answer for myself that I shall not Say in Some unguarded Moment to a confidential Friend, who may betray me, Midas! Le Roy Midas a Les Oreilles d’ Ane.
You Seem to have borrowed, my Friend, from Tom Paine a kind of hatred to Government and to take Pleasure in representing it in an odious and disgusting Light. “Was not Government one of the Curses of Adams Fall?” If I were disposed to be merry, I would ask you Was not the Fall of Man owing to the Want of Government in Paradise? Had Adam possessed and exerted the proper Authority and Power of Government he would have tamed the Shrew who betrayed him and us. Pardon this appearance of Levity, on a Subject which ought always to be regarded with Reverence.
Are not Doctors Lawyers Priests, Merchants, Armies Navies, Commerce Manufactures Fisheries, Wheat Rye Barley Oats, Buckwheat, Wine Oyl Cyder Beer Punch Flip, Slings Drams, Shirts Sheets, Wool and Silk all the Curses of the Fall of Man? Yes every one of them: as much as Government, Jails Stocks and Whipping Posts. Why Should We loose ourselves in Lucubrations about Allegories or Mysteries which never can be explained or comprehended in this World: when all our Brains ought to be employed upon the present Means of extricating Us out of our Difficulties? It is altogether beyond the Grasp, and out of the Sphere of Human Understanding to comprehend, what would have been the State of this Globe and what the Condition of the human Race, if the State of Innocence had been continued. We Shall only loose ourselves and fall into absurdities by Conjectures.
Feb. 23. 1810. The Christian Religion is to flame through the Universe in Universal Love, excepting the Devil and his Angels, and their Imps and Dupes. What is to become of these? Will they be annihilated? or, will they repent, reform, and be forgiven? or will they remain? Some of them Seem to deserve unlimited Punishment: but I dare not dogmatise on this Subject.
I have not found in my Walks that Paine has made Infidelity general among the common People. They have Seemed to me rather allarmed. They asked are these the Notions in which We are to bring up our Children? This will never do. It will be fitting them for the Gallows!
It is very true as you observe England and The Tories have become very demure Since France and the Jacobins so impudently insulted Religion
All my Theology is Summed up in your Sentence “They only who have done good Shall come forth to the Resurrection unto Life.”
I have never regularly read the Works of Dr Hartley. My Fire Side to yours Send Greeting

J. AdamsOur Electioneering Racers have Started for the Prize. Such a Whipping and Spurring and huzzaing! Oh What rare Sport it will be? Through thick and thin, through Mire and Dirt, through Bogs and Fens and Sloughs dashing and Splashing and crying out, the Devil take the hindmost. How long will it be possible that Honor, Truth or Virtue should be respected among a People who are engaged in Such a quick and perpetual Succession of Such profligate Collissions and Conflicts?
Mr Gerry vs Mr Gore and Mr Gray vs Mr Cobb at are the Candidates, this heat.
